                               Case 2:20-cv-00876-JAD-DJA Document 6
                                                                   5 Filed 06/10/20
                                                                           06/09/20 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Clarity Services, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                          DISTRICT OF NEVADA

                      10

                      11        HUGO BARRAGAN,                                     Case No. 2:20-cv-00876-JAD-DJA

                      12                           Plaintiff,                      DEFENDANT CLARITY SERVICES, INC.
                                                                                   AND PLAINTIFF’S STIPULATION TO
                      13                v.                                         EXTEND TIME TO ANSWER
                      14        CLARITY SERVICES, INC.,                            COMPLAINT

                      15                           Defendant.                      (FIRST REQUEST)

                      16                                                           Complaint filed: May 14, 2020
                      17

                      18

                      19              Defendant Clarity Services, Inc. (“Clarity”) and Plaintiff Hugo Barragan (“Plaintiff”), by
                      20       and through their respective counsel of record, hereby submit this stipulation to extend the time
                      21       for Clarity to respond to Plaintiff’s Complaint (ECF No. 1) pursuant to LR IA 6-1.
                      22              Plaintiff filed his Complaint on May 14, 2020. (ECF No. 1). The current deadline for
                      23       Experian to respond to the Complaint is June 10, 2020. Plaintiff and Clarity stipulate and agree
                      24       that Clarity shall have until June 24, 2020 to file its responsive pleading.
                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:20-cv-00876-JAD-DJA Document 6
                                                                   5 Filed 06/10/20
                                                                           06/09/20 Page 2 of 2



                         1            This is Clarity’s first request for an extension of time to respond to the Complaint and is
                         2     not intended to cause any delay or prejudice any party, but due to Clarity’s counsel recently being
                         3     retained and to provide an opportunity to review the allegations in the Complaint.
                         4      IT IS SO STIPULATED.

                         5
                                DATED this 9th day of June 2020.                 NAYLOR & BRASTER
                         6

                         7
                                                                                 By: /s/ Jennifer L. Braster
                         8                                                           Jennifer L. Braster (NBN 9982)
                                                                                     Andrew J. Sharples (NBN 12866)
                         9                                                           1050 Indigo Drive, Suite 200
                                                                                     Las Vegas, NV 89145
                      10
                                                                                      Attorneys for Defendant
                      11                                                              Clarity Services, Inc.

                      12

                      13        DATED this 9th day of June 2020.                 KNEPPER & CLARK LLC

                      14

                      15                                                         By: /s/ Matthew I. Knepper
                                                                                     Matthew I. Knepper (NBN 12796)
                      16                                                             Miles N. Clark (NBN 13848)
                                                                                     5510 S. Fort Apache Road, Suite 30
                      17                                                             Las Vegas, NV 89148

                      18                                                              David H. Krieger (NBN 9086)
                                                                                      KRIEGER LAW GROUP, LLC
                      19                                                              500 N. Rainbow Blvd., Suite 300
                                                                                      Las Vegas, NV 89107
                      20
                                                                                      Attorneys for Plaintiff Hugo Barragan
                      21

                      22        IT IS SO ORDERED.

                      23        Dated this 10th
                                           __ dayday of June,
                                                  of June 2020.2020.
                                                                                 UNITED STATES MAGISTRATE JUDGE
                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                         2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
